Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 10, the instant claim amendment requires the “first reflector is planar”.  At best, the instant disclosure provides support for surfaces of the first reflector being planar/non-curved (see instant PGPub paragraph 0038 and Figure 9) but does not provide adequate support for the reflector being planar.  In fact, Figures of the instant disclosure specifically show configurations in which the reflectors are necessarily non-planar.  
Regarding claims 33 and 34, these claims depend from claim 10 and are rejected on the same grounds as presented above.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 33 and 35, the claims depend from parent claim 10 which required the first reflector to be planar.  There is not conceivable way for the dependent claims to be limited to triangular/trapezoidal shape (respectively) AND maintain the limitations of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The claims cannot be rejected with art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortabasi (“Performance of a 2X Cusp Concentrator PV Module Using Bifacial Solar Cells” 1997), and further in view of Armstrong et al. (US 2011/0023935), and further in view of Watters (US 2010/0089436) and Jahn (US 3905352).
Regarding claim 10, Ortabasi teaches a concentrator PV module having solar cells (Figures 1-2) comprising:
a first set of solar cells (corresponding to the claimed “a first set of solar cells” feature) (see notated Figure 2 below) comprising:
a first string of solar cells connected in series having a first long axis (corresponding to the claimed “a first row (112) of solar cells electrically connected in series; wherein the first row (112) has a first long axis (113)” feature) (notated Figure 2; P1178/C2);
a second string of solar cells connected in series having a second long axis (corresponding to the claimed “a second row (114) of solar cells electrically connected in series… wherein the second row (114) has a second long axis (115)” feature) (notated Figure 2; P1178/C2); where 
the first and second strings are shown to be adjacent and parallel to each other, and so the first long axis and the second long axis would be parallel to each other (corresponding to the claimed “wherein the second row (114) is adjacent to the first row (112)…wherein the second long axis (115) is coincidental to the first long axis (113)” feature) (notated Figure 2; P1178/C2);
the two strings are electrically connected in parallel (corresponding to the claimed “wherein the first row (112) is electrically connected to the second row (114) in parallel” feature) (P1178/C2); and where
the solar cells are bifacial silicon solar cells (corresponding to the claimed “wherein at least some of the solar cells are bifacial solar cells (110)” feature) (Figures 3-4; P1178/C2); and
a first reflecting cusp mirror array positioned beneath the solar cells (corresponding to the claimed “a first reflector disposed below the first set of solar cells” feature) (notated Figures 1-2; P1177/C2). 
Ortabasi does not explicitly teach a second PV module including a second set of solar cells comprising a third row of solar cells and a fourth row of solar cells, where the first set of solar cells is electrically connected to the second set of solar cells in series, and a second reflector disposed below the second set of solar cells, as claimed. It is noted that the second set of solar cells with the third and fourth rows as claimed have the same features as recited for the first set of solar cells, with the third row having the same claimed features as the first row and the fourth row having the same claimed features as the second row.
Armstrong teaches a photovoltaic module (300) that is formed by connecting a plurality of submodules (304) together (Figure 3). Each of the submodules comprises a plurality photovoltaic cells (312) that are arranged parallel to each other (Figure 2; [0035]), where a submodule (304) correlates to the PV module with the strings of cells of Ortabasi (Figures 1-2). Armstrong teaches that the submodules (304) can be arranged adjacent to each other to form the module (300), and as seen in Figure 3, the photovoltaic cells (312) in adjacent submodules are arranged to be parallel to each other. The submodules (304) are electrically connected in series to each other (corresponding to the claimed “wherein the first set of solar cells is electrically connected to the second set of solar cells in series” feature), which adds the voltages of each of the submodules together, which would result in an increase to the open circuit output voltage of the photovoltaic module (300) ([0036]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to the PV module of Ortabasi as described above, and electrically connect two of these PV modules in series to form a larger module, where the PV modules are arranged adjacent to each other with the solar cell strings all arranged parallel to each other, as taught by Armstrong. By electrically connecting two of the PV modules of Ortabasi in this manner, the voltages of the PV modules would be added together, which would result in an increase to the open circuit output voltage of the system. Further, Armstrong teaches that the modules being arranged adjacent to each other with the solar cells in each module parallel to the solar cells in the adjacent module is an arrangement that is well known in the art, and thus it would be obvious to arrange two of the PV modules of Ortabasi in this manner so that the solar cell strings in adjacent modules are parallel to each other. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  Further, it is a matter of engineering design to arrange the modules in the manner as taught by Armstrong, where one would have a reasonable expectation of success by arranging the modules and the solar cell strings in the manner discussed above.
It necessarily follows that with this combination to form a combined PV module, the resulting structure would form a “photovoltaic system" comprising “a solar panel (100) having solar cells”, as claimed, with the first and second strings of solar cells and the first reflecting cusp mirror array in the first PV module, as discussed above, electrically connected in series to the second PV module with the third and fourth strings of solar cells electrically connected in parallel and the second reflecting cusp mirror array, which would have the same features as discussed above in detail for the first PV module (corresponding to the claimed (b), (b)(I), (b)(II), and (iii) features on page 4 of the claims) (see notated Figures 1 and 2 below for the combination of Ortabasi and Armstrong). Further, as the modules are arranged such that the solar cell strings are all arranged parallel to each other, then the first and second long axes of the strings in the first module would be parallel to the third and fourth long axes of the strings in the second module.
Modified Ortabasi teaches the first reflecting cusp mirror array has four cusps, as seen in Figures 1-2. Thus, modified Ortabasi does not explicitly teach that the first reflecting cusp mirror array is a single reflector having a single arcuate surface, the first reflecting cusp mirror array comprising a first upper edge and a second upper edge which are both outside the perimeter of the first set of solar cells, as claimed. 
Watters teaches a solar device (30) comprising a solar panel (19) and a bottom reflector (16) beneath the solar panel (19) enclosed in a housing (12) (correlating to each PV module with the set of solar cells and reflecting cusp mirror array of modified Ortabasi) (Figure 4; [0052], [0064]). The bottom reflector (16) receives light that does not directly impinge on the upper active surface of the solar panel (19) and reflects the light back onto the lower active surface of the solar panel (19) in order to increase the amount of solar energy impinging on the solar panel to be converted into electrical energy ([0052]), which is the same function of the first and second reflecting cusp mirror array of modified Ortabasi (P1177/C2). As seen in Figures 4 and 6, the bottom reflector (16) forms a single reflector that has a curved shape having a single arcuate surface with a left upper edge and a right upper edge, where both the left and right upper edges extend to the housing (12) and are outside the perimeter of the solar panel (19) such that the entire upper edge perimeter of the bottom reflector is outside the perimeter of the solar panel (19) (corresponding to the claimed “wherein the first reflector is a single reflector having a single arcuate surface” and “wherein the first reflector comprises: a first upper edge; and a second upper edge; wherein both the first upper edge and the second upper edge are outside a perimeter of the first set of solar cells” features) (Figures 4 and 6; [0052], [0064]). Watters teaches that the solar devices can be arranged in an array, where each solar device (30) comprises its own solar panel (19) and its own bottom reflector (16) (Figures 10-11). Therefore, Watters teaches the use of one bottom reflector (16) per solar panel (19). Thus, Watters teaches that this bottom reflector structure and arrangement is a known and suitable reflector structure and arrangement in the art for the same intended use as the reflecting cusp mirror arrays of modified Ortabasi.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to take each of the first and second PV modules having the first and second reflecting cusp mirror arrays, respectively, of modified Ortabasi, and replace the first and second reflecting cusp mirror arrays with a first bottom reflector and a second bottom reflector, respectively, where each of the first and second bottom reflectors form a single reflector that has a curved shape having a single arcuate surface with a left upper edge and a right upper edge, where both the left and right upper edges extend to the frame and are outside the perimeter of the respective set of solar cells such that the entire upper edge perimeter of the bottom reflector is outside the perimeter of the respective set of solar cells, as taught by Watters (see notated Figure 1 below of the combination). Watters teaches that the use of one bottom reflector per PV module, and that this bottom reflector structure and arrangement is a known and suitable reflector structure and arrangement in the art for the same intended use as the reflecting cusp mirror arrays of modified Ortabasi. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.). 
The resulting combination is that there would be a single bottom reflector with the first PV module, beneath the first set of solar cells, and a single bottom reflector with the second PV module, beneath the second set of solar cells (see notated Figure 1 below of the combination). Watters clearly teaches that there is one bottom reflector (16) per solar panel (19) in each solar device (30) (see Figure 11 of Watters), where the solar device (30) of Watters correlates to the PV modules of modified Ortabasi, and so the modification would result in one bottom reflector replacing the first reflecting cusp mirror array in the first PV module, and another bottom reflector replacing the second reflecting cusp mirror array in the second PV module. See notated Figure 1 below of the combination.  

    PNG
    media_image1.png
    798
    1656
    media_image1.png
    Greyscale

Notated Figure 2: Combination of Ortabasi and Armstrong (modification by Watters not shown)

    PNG
    media_image2.png
    380
    2001
    media_image2.png
    Greyscale

Notated Figure 1: Ortabasi in view of Armstrong in view of Watters

	Modified Ortabasi teaches that the bottom reflector (16 of Watters) can be suitably shaped to achieve a desired shape for any suitable design (paragraph 0050-0061) but fails to teach a configuration in which the reflector is planar.
	Jahn is directed to a solar device having mirrored reflectors (abstract) and teaches that planar surface reflectors are preferred over parabolic/curved reflectors and the substitution of one for the other may be employed with necessary affixation and calibration to focus solar rays to the desired area (C15L17-25).
	Therefore, it would have been within purview of a skilled artisan to select the shape of the reflector of modified Ortabasi to be planar (over curved) with the necessary affixation and calibration to focus solar rays to the desired area as taught by Jahn, with a reasonable expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726